DETAILED ACTION
Response to Amendment
The Amendment filed 12 August 2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. 103 rejection previously set forth in the Non-final Office Action mailed 13 April 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10,560,697 B2 in view of Zhang et al., Method and syntax for quantization matrices representation, (2011), hereby Zhang, since it would have been obvious to one of ordinary skill in the art to calculate higher quality quantization matrices. Moreover, as evident from Zhang, utilizing quantization steps/sizes and adding more refinement steps are well known, and to claim them as copying neighboring elements, is therefore obvious (see Zhang, page 2, Proposed Method, equations (1)-(4), disclosing utilizing a nearest neighbor interpolation process in which each element of the 8x8 quantization matrix is copied as a value for its 3 neighboring elements (e.g., each element C64[i][j], which the latter three essentially equate to copies of the first) for generating the 16x16 (derived from 8x8 quantization matrix) and 32x32 (derived from 16x16 and/or 8x8 quantization matrices) quantization matrices; further disclosing utilizing immediate left and right neighbors or immediate upper and lower neighbors in a mapping process and interpolation for both the 16x16 (derived from 8x8 quantization matrix) and 32x32 (derived from 16x16 and/or 8x8 quantization matrices) quantization matrices; page 3), thereby creating the advantage of signaling the correct quantization matrix to the decoder with efficiency, and providing a more efficient quantization matrix representation method (see Zhang, page 1, Abstract and Introduction, and pages 2-3; page 4, Proposed Syntax).
Moreover, examiner notes that the claims are substantially similar in scope, in which a minor difference is an encoding process versus a decoding process. An encoder provides the exact reverse/reciprocal process of a decoder. Therefore, it would have been obvious to one of ordinary skill in the art to recognize that the encoding process is an obvious variant of the decoding process, since the use of an encoding process would necessitate a decoding process to have any value (and vice versa).
Examiner lastly notes that changes made in the claims, such as the first, second, and third quantization sizes (i.e., 8x8, 16x16, and 32x32), are of similar scope of the previously patented claims and are obvious variants of the scope already claimed.

Allowable Subject Matter
Although Claims 1-10 contain allowable subject matter, Claims 1, 4-6, and 9-10 are currently rejected under nonstatutory double patenting, as outlined above. The rejection may be overcome by Applicant filing a Terminal Disclaimer. Alternatively, Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that references cited disclose compression/decompression of quantization matrices. For example, the following references show similar features in the claims, although not relied upon: Zhou (US 2012/0140815 A1), Figs. 2-4 and 9B.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482